Citation Nr: 0025526	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  94-35 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from February 1968 to 
January 1970.

This matter arises from an August 1992 RO decision which was 
appealed to the Board of Veterans' Appeals (Board).  The 
Board denied the claim in June 1999 and the veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated March 23, 
2000, the Court granted a Joint Motion by the parties to 
vacate the decision with regard to a total compensation 
rating based on individual unemployability due to service-
connected disability (TDIU) and to remand the case for 
readjudication of the claim consistent with considerations 
discussed in the Joint Motion of February 22, 2000. 


REMAND

The veteran's service connected disabilities include a right 
shoulder disability and lumbar strain with degenerative disc 
disease.  He was retired from the Ford Motor Company after 
nearly 20 years of employment due to a medical disability 
that resulted from an industrial accident.  The 1986 
industrial accident caused injury to the veteran's service-
connected back and both shoulders.  The veteran also 
sustained injury to his back in an August 1997 motor vehicle 
accident.  While there are numerous medical examinations and 
opinions that address the question at hand, the Joint Motion 
points out that the veteran was employed by the "Digby Truck 
Line of Nashville Tennessee," as reflected by his testimony 
in September 1997, and that the VA failed to obtain these 
employment records to determine how the veteran's service-
connected disabilities affected his employment.  The record 
does not refect that a personal hearing was held in September 
1997, and neither the October 1993, nor the March 1998 
hearing transcripts reference such employer.  However, in 
view of the Court Order, the Board will attempt to obtain any 
relevant employment records not already associated with the 
claims file.

The Joint Motion also refers to the VA's failure to respond 
to the veteran's request for a BVA hearing in his substantive 
appeal received in January 1999.  The Board points out that 
that substantive appeal was submitted to perfect the appeal 
of a restoration claim, which was granted by the Board in its 
June 1999 decision.  However, in compliance with the Court's 
Order, and in conjunction with the request noted in the Joint 
Motion, the Board deems that further clarification is 
necessary.  

In view of the Court Order, this case is remanded for the 
following actions:

1.  The RO should contact the veteran and 
ask him whether he desires a Board 
hearing (Video or Travel Board).  If the 
veteran answers in the affirmative, the 
appropriate hearing must be scheduled. 

2.  The RO should also obtain from the 
veteran the  correct name, address, and 
dates of employment with the trucking 
company referred to in page 2 of the 
Joint Motion (Digby Truck Line of 
Nashville Tennessee).  After securing the 
appropriate information and necessary 
release, the RO should obtain any  
employment records that may be available 
and associate them with the claims file. 

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected lumbar strain with 
degenerative disc disease and right 
shoulder disability.  The claims folder 
must be made available to the examiner 
for his or her review in conjunction with 
the examination.  All tests and any 
additional examinations deemed necessary 
must be accomplished.  To the extent 
possible, the examiner must distinguish 
the symptomatology and functional 
impairment due to the veteran's service-
connected right shoulder disability and 
lumbar strain with degenerative disc 
disease from any symptomatology and 
functional impairment attributable to 
nonservice-connected residuals of post-
service injuries of the back and right 
shoulder that may be present.  The 
examiner should offer an opinion as to 
whether the veteran is unable to secure 
or follow a substantially gainful 
occupation (more than marginal 
employment) as a result of his service-
connected back and right shoulder 
disabilities.  The examiner should also 
comment upon the impact any nonservice-
connected disabilities have on the 
veteran's employability, to include his 
headaches. 

4.  When the development requested above 
has been completed, the RO should 
adjudicate the issue of a TDIU.  If the 
benefit is denied, the RO should furnish 
the veteran and his representative with a 
supplemental statement of the case and 
they should be given the opportunity to 
respond thereto before the case is 
returned to the Board for appellate 
review. 

The purpose of this remand is to comply with the Court's 
Order of March 2000.  The Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


